REDMANN, Judge.
Plaintiff appeals from a judgment dismissing her suit for herself and her minor son for damages from a night-time accident between an automobile and an unlighted bicycle.
The testimony of the car driver and that of the investigating police officer supports the conclusion that the minor, rushing in the rain and not seeing the car, ran into the side of the car at an intersection. The testimony of an independent eye-witness (persuasive at times but also confusing) and, to a lesser extent, that of the 16-year-old minor would support the conclusion that the car ran irjto the rear of the bicycle “a house and a half” from the intersection. The policeman did testify the vehicles were 20 to 30 feet from the intersection, which appellant argues supports plaintiff’s view and is more consistent with plaintiff testimony. But that stopping point is also consistent with stopping distance of a slow-moving car.
The trial judge accepted the defense testimony. Our reading of the record does not afford us a basis to reverse his conclusion.
Affirmed.